DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 18-20 in the reply filed on 08/03/2022 is acknowledged. Non-elected claims 1-17 were previously canceled in a Preliminary Amendment filed concurrently with the present application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the shape of a handle" in line 2.  There is insufficient antecedent basis for this limitation in the claim. A shape of a handle has not been defined by the claims.
Claim 20 recites the limitation "the inner diameter of the closed first and second preform mold cavities" in line 2.  There is insufficient antecedent basis for this limitation in the claim. An inner diameter of the closed first and second preform mold cavities has not been defined by the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Cahill, US 4942008 A.

    PNG
    media_image1.png
    658
    536
    media_image1.png
    Greyscale

Regarding claim 18, Cahill discloses a method for forming a preform (Col. 2, lines 51-53; Col. 3, lines 42-66), comprising: 
Closing a first preform mold comprising a first preform mold cavity (cavity block 32) that includes a first top opening and a first bottom opening (Fig. 2); 
Closing a second preform mold comprising a second preform mold cavity (thread splits 36) that includes a second top opening and a second bottom opening (Fig. 2); 
Wherein the first and second preform mold cavities form a first space corresponding to an outer shape of an upper portion of the preform having a variable diameter (Fig. 2);
Disposing a third preform mold comprising a third preform mold cavity that includes a third top opening and a third bottom opening below the closed first and second preform molds, the third preform mold cavity having a second space corresponding to an outer shape of a lower portion of the preform having a constant outer diameter (end cap 34, Fig. 2); 
Inserting a rod-shaped inner mold into the first, second, and third preform mold cavities (rod 40, Fig. 2), 
Injecting molten plastic through the third bottom opening into the first, second, and third preform mold cavities, and around an outside of the rod-shaped inner mold (Col. 3, lines 49-50; Col. 4, lines 7-10; Col. 7, lines 32-35); 
Cooling the molten plastic to form a hardened plastic preform (Col. 4, lines 19-20; Col. 6, lines 60-62);
Removing the first, second, and third preform molds to expose an outside of the preform (Col. 4, lines 20-21); and 
Removing the rod-shaped inner mold from the preform (Col. 4, lines 20-21, part of opening mold and removing preform therefrom).

Regarding claim 20, Cahill discloses the method of claim 18, wherein at least a portion of the inner diameter of the closed first and second preform mold cavities is greater than an inner diameter of the third preform mold cavity (Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beale, US 20150044620 A1 in view of Cahill, US 4942008 A.

Beale discloses a method of injection molding preforms using a molding apparatus corresponding to claims 18-20, depicted in Figs. 62 and 64-71, and described in [0333]-[0335]. See below:


    PNG
    media_image2.png
    413
    445
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    543
    413
    media_image3.png
    Greyscale


Regarding claim 18, Beale discloses a method for forming a preform, comprising: 
Closing a first preform mold comprising a first preform mold cavity (mold half 614 or 615 comprising corresponding half of preform shaped cavity 613) that includes a first top opening and a first bottom opening (top and bottom openings of respective mold half which accommodate preform, Figs. 62, 65, 67-70); 
Closing a second preform mold comprising a second preform mold cavity (mold half 614 or 615 comprising other corresponding half of preform shaped cavity 613) that includes a second top opening and a second bottom opening (top and bottom openings of respective mold half which accommodate preform, Figs. 62, 65, 67-70); 
Wherein the first and second preform mold cavities form a first space corresponding to an outer shape of an upper portion of the preform having a variable diameter (preform shaped cavity 613, variable diameter is shown in Figs. 68-69);
Disposing a third preform mold comprising a third preform mold cavity that includes a third top opening and a third bottom opening with the closed first and second preform molds, the third preform mold cavity having a second space corresponding to an outer shape of a lower portion of the preform having a constant outer diameter (Figs. 67-71); 
Inserting a rod-shaped inner mold into the first, second, and third preform mold cavities (reference number 617, Figs. 67, 69-70), 
Injecting molten plastic through the third bottom opening into the first, second, and third preform mold cavities, and around an outside of the rod-shaped inner mold (see injection material 611 injected through nozzle 612, Figs. 67, 70); 
Cooling the molten plastic to form a hardened plastic preform ([0335]);
Removing the first, second, and third preform molds to expose an outside of the preform (Fig. 68, [0333]); and 
Removing the rod-shaped inner mold from the preform (Fig. 69, [0333]).
Beale does not clearly disclose the third preform mold is disposed below the closed first and second preform molds. The figures of Beale imply the third preform mold is positioned above the closed first and second preform molds.
In the same field of endeavor, Cahill depicts an analogous configuration of a preform mold (Fig. 2), including a bottom part of the preform mold (end cap 34) disposed below the other mold parts (e.g., cavity block 32). The preform and injection assembly are essentially rotated 90 degrees compared to that of Beale. Molten plastic is injected into the mold cavity via gate 46 and moves upward, eventually filling the space in the mold (Col. 4, lines 9-21; Col. 5, lines 10-23). One of ordinary skill in the art would recognize that the configuration of Cahill allows the injected molten plastic to completely and uniformly fill the mold cavity as it moves upward.
It would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to rearrange the configuration of Beale, as shown by Cahill, so that the third preform mold was disposed below the closed first and second preform molds for the benefit of uniform and thorough filling of the mold with the molten plastic, as shown by Cahill.
Furthermore, a rearrangement of parts which would not otherwise modify the operation of the device has been shown obvious, see MPEP 2144.04(VI)(C).

Regarding claim 19, Beale further discloses the first and second mold cavities comprises recesses in the shape of a handle (Fig. 66).

Regarding claim 20, Beale further discloses at least a portion of the inner diameter of the closed first and second preform mold cavities is greater than an inner diameter of the third preform mold cavity (Figs. 67-68).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 20160082645 A1, Brunson et al., see the injection station tooling 10 and associated description.
US 5464106 A, Slat et al., see Fig. 2B.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754